                                                       1
                                                       2
                                                       3
                                                       4
                                                       5
                                                       6
                                                       7
                                                       8                       UNITED STATES DISTRICT COURT
                                                       9              FOR THE SOUTHERN DISTRICT OF CALIFORNIA
                                                      10
                                                      11   IN THE MATTER OF THE                  )   Case No.: 20cv326-BEN (BGS)
                                                           COMPLAINT OF CANTOR                   )
                                                      12   ENTERPRISES, INC. dba                 )   IN ADMIRALTY
                 601 S. FIGUEROA STREET, SUITE 3700




                                                           CALIFORNIA WATERSPORTS;               )
                       LOS ANGELES, CA 90017
COZEN O’CONNOR




                                                      13   CANTOR WATERSPORTS                    )   ORDER OF INJUNCTION AND
                                                           ENTERPRISES LLC; and JOSHUA D.        )   MONITION
                                                      14   CANTOR, individual, as owners or      )
                                                           managers of 2019, 11’ Yamaha          )
                                                      15   Waverunner Model VX, H.I.N.           )
                                                           YAMA2564l819, CA State Registration   )
                                                      16   No. CF2514VR and 2019, 11’ Yamaha     )
                                                           Waverunner Model _VX, H.I.N.          )
                                                      17   YAMA2572L819, CA State Registration   )
                                                           No. CF3516 VR                         )
                                                      18                                         )
                                                                                                 )
                                                      19       Plaintiffs-in-Limitation          )
                                                                                                 )
                                                      20                                         )
                                                      21
                                                      22
                                                      23
                                                      24
                                                      25
                                                      26
                                                      27
                                                      28
                                                                                               1
                                                                               ORDER OF INJUNCTION AND MONITION
                                                       1         WHEREAS a Complaint having been filed herein on the 20th day of
                                                       2 February, 2020, pursuant to 46 U.S.C. § 30501, et seq., 28 U.S.C. § 1333, and Rule
                                                       3 F of the Supplemental Rules for Admiralty or Maritime Claims and Asset
                                                       4 Forfeiture Actions of the Federal Rules of Civil Procedure (“Supplemental
                                                       5 Admiralty Rules”), by Plaintiffs-in-Limitation CANTOR ENTERPRISES, INC.
                                                       6 doing business as CALIFORNIA WATERSPORTS (hereinafter referred as
                                                       7 “California Watersports”) CANTOR WATERSPORTS ENTERPRISES LLC, and
                                                       8 JOSHUA D. CANTOR (collectively referred to as “Plaintiffs-in-Limitation”), in
                                                       9 their respective capacities as owners of 2019, 11’ Yamaha Waverunner Model VX,
                                                      10 Hull Identification Number YAMA2564l819, CA State Registration No.
                                                      11 CF2514VR (“Jet Ski 1”) and 2019, 11’ Yamaha Waverunner Model VX, Hull
                                                      12 Identification Number YAMA2572L819 and CA State Registration No. CF3516
                 601 S. FIGUEROA STREET, SUITE 3700
                       LOS ANGELES, CA 90017
COZEN O’CONNOR




                                                      13 VR (“Jet Ski 2”) praying for exoneration from or limitation of liability in
                                                      14 connection with a collision between the two Jet Skis in Agua Hedidondo Lagoon in
                                                      15 Carlsbad, California, which occurred on or about August 18, 2019, and for certain
                                                      16 other relief;
                                                      17         WHEREAS the Complaint states the alleged facts and circumstances upon
                                                      18 which said exoneration and/or limitation are claimed under the aforementioned
                                                      19 statutes and rules;
                                                      20         WHEREAS the Complaint having stated that the value of Plaintiffs-in-
                                                      21 Limitation’s interest in the Jet Skis does not exceed the sum of $10,924.72 on the
                                                      22 date of the Incident;
                                                      23         WHEREAS Plaintiffs-in-Limitation have filed with the Court an Ad Interim
                                                      24 Security dated February 24, 2020, for the benefit of any and all Claimants, with
                                                      25 surety, equal to the amount or value Plaintiffs-in-Limitation’s interest in the Jet
                                                      26 Skis, with interest at six percent (6%) per annum from the date hereof, executed by
                                                      27 ACE American Insurance Company, as the Jet Skis’ insurer;
                                                      28
                                                                                                  2
                                                                                  ORDER OF INJUNCTION AND MONITION
                                                       1         WHEREAS, claims have been made and/or will be made against the
                                                       2 Plaintiffs-in-Limitation and against the Jet Skis for death, injury and/or damages
                                                       3 allegedly arising from or in consequence of the incident on or about August 18,
                                                       4 2019; and
                                                       5         WHEREAS Plaintiffs-in-Limitation have applied for an order of injunction
                                                       6 and monition pursuant to Rule F(3) and (4) of the Supplemental Admiralty Rules;
                                                       7         Now, on Plaintiffs-in-Limitation’s application, and good cause appearing
                                                       8 thereon, IT IS HEREBY ORDERED;
                                                       9         That the above-described Ad Interim Security in the sum of $10,924.72 with
                                                      10 interest as aforesaid, filed by Plaintiffs-in-Limitation for the benefit of any and all
                                                      11 Claimants as security representing Plaintiffs-in-Limitation’s interest in the Jet Skis,
                                                      12 is hereby approved;
                 601 S. FIGUEROA STREET, SUITE 3700
                       LOS ANGELES, CA 90017
COZEN O’CONNOR




                                                      13         That the Court, only upon motion and good cause shown, shall cause
                                                      14 appraisement of the value of the Jet Skis and may thereupon order the security
                                                      15 increased or reduced if it finds the amount thereof insufficient or excessive;
                                                      16         That any Claimant in these proceedings may express, only upon good cause
                                                      17 shown and by written notice filed with the Court and served upon all parties of
                                                      18 record, its dissatisfaction with ACE American Insurance Company as surety. In this
                                                      19 event, Plaintiffs-in-Limitation shall within a reasonable period of time set by this
                                                      20 Court, by an order by this Court concerning the surety, cause security to be posted
                                                      21 in the form provided by Supplemental Admiralty Rule F(1) of the Federal Rules of
                                                      22 Civil Procedure and satisfactory to this Court failing which the injunction entered
                                                      23 concurrently herewith will be vacated as to all Claimants, and the Court will make
                                                      24 such further orders as to the justice of the cause may require;
                                                      25         That pursuant to Rule F(3) of the Supplemental Admiralty Rules, all claims,
                                                      26 suits, and proceedings against Plaintiffs-in-Limitation or Plaintiffs-in-Limitation’s
                                                      27 property with respect to the matter in question, shall cease;
                                                      28
                                                                                                  3
                                                                                  ORDER OF INJUNCTION AND MONITION
                                                       1         That pursuant to Rule F(4) of the Supplemental Admiralty Rules, notice shall
                                                       2 issue out of and under the seal of this Court in the form attached hereto entitled
                                                       3 “Notice of Complaint for Exoneration From or Limitation of Liability,” to all
                                                       4 persons asserting claims with respect to which the complaint seeks exoneration or
                                                       5 limitation, admonishing them to file their respective claims, if at all, with the Clerk
                                                       6 of the Court, in writing, and to serve on the attorneys for Plaintiffs-in-Limitation a
                                                       7 copy thereof on or before May 18, 2020, or be defaulted; and that if any Claimant
                                                       8 desires to contest either the right to Exoneration from, or the right to Limitation of,
                                                       9 Liability, such Claimant shall file and served upon attorneys for Plaintiffs-in-
                                                      10 Limitation an Answer to the Complaint on or before said date, unless the claim has
                                                      11 included an answer to the Complaint, so designated, or be defaulted;
                                                      12         The such public notice shall be published in the San Diego Union-Tribune,
                 601 S. FIGUEROA STREET, SUITE 3700
                       LOS ANGELES, CA 90017
COZEN O’CONNOR




                                                      13 and that such notice shall be published once a week for four (4) consecutive weeks
                                                      14 prior to the date fixed for filing claims; and
                                                      15         The Plaintiffs-in-Limitation shall, not later than the day of the second
                                                      16 publication, also mail a copy of the notice to every person known to have made any
                                                      17 claim against Plaintiffs-in-Limitation or the Jet Skis arising out of the alleged
                                                      18 incident, voyage, or trip on or out of which the claims sought to be limited arose.
                                                      19         That continued prosecution of any and all suits, actions, or proceeding of any
                                                      20 nature and description whatsoever in any Court of any jurisdiction, or otherwise,
                                                      21 against the Jet Skis, and their owners and managers, and the taking of any steps and
                                                      22 the making of any motion in such actions, suits or proceedings except in this action,
                                                      23 to recover damages arising out of, or occasioned by, or consequent upon the
                                                      24 aforesaid incident alleged in the Complaint, be and they hereby are restrained,
                                                      25 stayed and enjoined until the hearing and determination of this action, and all
                                                      26 warrants or arrest and/or attachment issues or sought in such other suits, actions or
                                                      27
                                                      28
                                                                                                  4
                                                                                  ORDER OF INJUNCTION AND MONITION
                                                       1 legal proceedings be and the same are hereby dissolved and further warrants of
                                                       2 arrest and/or attachment are hereby prohibited;
                                                       3        That the publication and mailing of copies of the Notice to Claimants,
                                                       4 required by Rule F(4), Supplemental Rules for Certain Admiralty and Maritime
                                                       5 Claims, Federal Rules of Civil Procedure, shall constitute due notice to all persons
                                                       6 asserting claims with respect to which said Complaint seeks limitation or
                                                       7 exoneration.
                                                       8        IT IS SO ORDERED.
                                                       9
                                                      10 Dated:     March 19, 2020
                                                                                                 U.S. District Judge
                                                      11
                                                      12
                 601 S. FIGUEROA STREET, SUITE 3700
                       LOS ANGELES, CA 90017
COZEN O’CONNOR




                                                      13
                                                      14
                                                      15
                                                      16
                                                      17
                                                      18
                                                      19
                                                      20
                                                      21
                                                      22
                                                      23
                                                      24
                                                      25
                                                      26
                                                      27
                                                      28
                                                                                                 5
                                                                                 ORDER OF INJUNCTION AND MONITION
